Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Denise Ray on 1/26/22.
Examiner’s Amendment to Claims:Cancel claims 2, 9, and 11-20.
In claim 1, line 12, after “detectable signal;” delete “and”.
In claim 1, at the very end after “acceptor moiety”, delete “.” and substitute therefore the following:
---- and
(d) determining (i) an increase in a ratio of the second detectable signal: the first detectable signal after the contact between the first polypeptide, the second polypeptide, and the third polypeptide, as compared to a ratio of the second detectable signal: the first detectable signal before the contact between the first polypeptide, the second polypeptide, and the third polypeptide, or (ii) an increase in the second detectable signal following association between the first polypeptide, the second polypeptide and the third polypeptide,
. ----.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-5 and 7-8 are directed to a method for detecting protein interactions in a sample, the method comprising: 
(a) detecting a first polypeptide and a second polypeptide that when associated emit a first detectable signal in a first light emission spectrum, wherein the first polypeptide is conjugated to a first non-luminescent element and the second polypeptide is conjugated to a second non-luminescent element, wherein the first and second non-luminescent elements form a complex that emits the first detectable signal;
 (b) contacting the first polypeptide and the second polypeptide with a third polypeptide conjugated to a dipole acceptor moiety that has a second light emission spectrum when excited within a light excitation spectrum, wherein the light excitation spectrum overlaps with the first light emission spectrum, wherein the contacting places the first polypeptide and the second polypeptide in a proximity sufficient to allow resonance energy transfer from the first and the second polypeptides to the dipole acceptor moiety, thereby exciting the dipole acceptor moiety to emit a second detectable signal; 
(c) detecting the second detectable signal emitted in the second light emission spectrum by the dipole acceptor moiety; and 
(d) determining (i) an increase in a ratio of the second detectable signal: the first detectable signal after the contact between the first polypeptide, the second polypeptide, and the third polypeptide, as compared to a ratio of the second detectable 
wherein the increase in (i) or (ii) indicates that the first polypeptide, the second polypeptide and the third polypeptide interact to form a complex.
Claimed method is free of prior art. Further, the prior art fails to suggest such specifically claimed method. Hence, said method is also non-obvious.
Claims 1, 3-5 and 7-8 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656